The opinion of the Court, after a continuance, was drawm up by
Weston C. J.
The rangeway had been anciently located, of which competent proof was adduced to the satisfaction of the jury. The side lines became, therefore, fixed and established monuments, which could not be changed or diverted, by any subsequent erroneous running. It would have presented a different question, if the oiiginal location had not conformed to the plan, upon which it was delineated.
To constitute a town way, it must appear, that the proceedings were in conformity with law. It must be laid out by the selectmen, and accepted by the town. Both are indispensable. If the selectmen laid out the way, under -which the defendant claims to be protected, the town have not accepted it. They have accepted a road, upon the return of the selectmen, the centre of which is the centre of the rangeway. To allow a way, which diverges from this line, to have been legally established, would be to give effect to an error, which has never received the sanction of the town. In the judgment of the Court, upon the facts found, the defendant has failed in his justification.

Judgment on the verdict.